Title: To George Washington from John Adams, 6 January 1776
From: Adams, John
To: Washington, George



Dr sir
Watertown [Mass.] Jan. 6. 1776

As your Excellency has asked my Opinion of General Lees Plan, as explain’d in his Letter of the fifth instant, I think it my Duty to give it, although I am obliged to do it in more Haste than I could wish.
I Suppose the only Questions which arise upon that Letter are whether the Plan is practicable; whether it is expedient; and whether it lies properly within your Excellencys Authority, without further Directions from Congress.
Of the Practicability of it, I am very ill qualified to judge; But were I to hazard a conjecture, it would be that the Enterprise would not be attended with much Difficulty. The Connecticutt People who are very ready upon such Occasion in Conjunction

with the Friends of Liberty in New York I Should think might easily accomplish the Work.
That it is expedient, and even necessary to be done, by Some Authority or other, I believe will not be doubted by any Friend of the american Cause, who considers the vast Importance of that City, Province, and the North River which is in it, in the Progress of this War, as it is the Nexus of the Northern and Southern Colonies, as a Kind of Key to the whole Continent, as it is a Passage to Canada to the Great Lakes and to all the Indians Nations. No Effort to secure it ought to be omitted.
That it is within the Limits of your Excellencys Command, is in my Mind, perfectly clear. Your Commission constitutes you Commander “of all the Forces now raised or to be raised, and of all others, who shall voluntarily offer their Service, and join the Army for the Defence of American Liberty, and for repelling every hostile Invasion thereof: and are vested with full Power and Authority to act as you shall think for the good and well fare of the service.[”]
Now if upon long Island, there is a Body of People, who have Arms in their Hands, and are intrenching themselves, professedly to oppose the American system of Defence; who are supplying our Enemies both of the Army and Navy, in Boston and elsewhere, as I suppose is undoubtedly the Fact, no Man can hesitate to say that this is an hostile Invasion of American Liberty, as much as that now made in Boston, nay those People are guilty of the very Invasion in Boston, as they are constantly aiding, abetting, comforting and assisting the Army there; and that in the most essential Manner by supplies of Provisions.
If in the City a Body of Tories are waiting only for a Force to protect them, to declare themselves on the side of our Enemies, it is high Time that City was secured. The Jersey Troops have already been ordered into that City by the Congress, and are there undoubtedly under your Command ready to assist in this service.
That N. York is within your Command as much as the Massachusetts cannot bear a Question. Your Excellencys superiority in the Command, over the Generals, in the Northern Department as it is called has been always carefully preserved in Congress, altho the Necessity of Dispatch has sometimes induced

them to send Instructions directly to them, instead of first sending them to your Excellency, which would have occasioned a Circuit of many hundreds of Miles, and have lost much Time.
Upon the whole sir, my opinion is that General Lee’s is a very usefull Proposal, and will answer many good Ends. I am, with great Respect, your Excellencys most obedient humble servant

John Adams

